Citation Nr: 0200845	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  94-47 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969; from January 1972 to February 1973 and from 
January 1991 to March 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought. 

The case was previously before the Board in December 1997, at 
which time it was remanded to endeavor to obtain additional 
service records and to obtain a medical opinion.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  There is evidence of record that the veteran has been 
diagnosed with bilateral carpal tunnel syndrome.

3.  The medical evidence demonstrates that bilateral carpal 
tunnel syndrome was aggravated during the veteran's active 
military service. 


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was aggravated by active 
military service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159), promulgated 
pursuant to the enabling statute. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the  
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114  
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107).  Consequently, the VA is obligated to assist 
a claimant in the development of his/her claim, unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  See also VCAA, Pub. L. No. 106- 
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified  
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified and more fully defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence,  
and describing further action to be taken with respect to the  
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096-98 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A); see also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with recent VA medical examinations.  He also was supplied 
with a copy of the new law and notice of the requirements 
necessary to substantiate the claim have been provided in the 
Statements of the Case and other development letters of 
record.  Accordingly, a remand back to the RO for compliance 
with the new duty to assist requirements is not necessary,  
and the veteran is not prejudiced by the Board's decision not 
to do so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
This is especially true in the present case where the benefit 
sought on appeal is being granted.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997).  

Medical history provided by the veteran on several occasions 
reflects the onset of carpal tunnel syndrome (CTS) prior to 
the veteran's last period of active military service in 1991.  
See e.g. outpatient treatment records from December 1995.  
The veteran's service medical records do not reflect 
treatment for the claimed condition during any of the 
veteran's periods of service.  The veteran contends that his 
carpal tunnel was aggravated in his last service.  He 
additionally asserted that a Medical Evaluation Board (MEB) 
from 1993 concluded that the condition was permanently 
aggravated in service.  Attempts to obtain MEB findings from 
the veteran's service records were unsuccessful.  However, 
the veteran supplied the original MEB proceedings summary 
dated in March 1993, some 2 years after service, which 
reflects that the veteran's bilateral CTS existed prior to 
service and that the condition was permanently aggravated in 
service.  

In a statement from Dr. K dated in January 1998, the veteran 
was reported as having CTS since 1991; however, no clinical 
documentation or other medical evidence was submitted in 
support of that statement.  The Board notes that a physical 
profile from December 1992 reflects that the veteran had 
numbness of the hands at that time, some 21 months after 
service.  In May 1998, a VA physician who had examined the 
veteran, reported that the veteran's CTS may have started 
prior to service and may have been aggravated by active 
service.  The examiner then detailed the circumstances that 
could predispose aggravation.

In April 2000, another VA examiner was asked whether "the 
bilateral carpal tunnel syndrome had an onset during the 
active service or was chronically aggravated during the 
active service."  The examiner concluded that CTS was not 
service-connected to the last active duty.  

The veteran's representative argues that the April 2000 
examination is inadequate to serve as a basis to deny the 
veteran's claim inasmuch as it could be interpreted to mean 
only that the CTS did not have onset in service, leaving the 
question as to aggravation unanswered.  The Board concurs and 
additionally notes that the claim was before VA medical 
personnel on three separate occasions since the case was 
remanded in 1997.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") made it clear in Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) that medical possibilities 
and unsupported medical opinions carry negligible probative 
weight.  Additionally, the Court in Tirpak further commented 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
disorder claimed or the relationship thereto.  At first 
blush, the May 1998 opinion from the VA physician might be 
construed as failing in these same regards.  However, a more 
detailed reading of the examiner's opinion reveals the 
additional statement that the veteran "had a worsening of 
the parasthesias in both hands" during his service.  The 
latter statement coupled with the detailed explanation as to 
how aggravation might occur elevates this medical opinion 
beyond the more speculative situation contemplated by Tirpak.  
Accordingly, affording every benefit of the doubt, the Board 
interprets the language employed in the 1998 VA medical 
opinion to approximate that the veteran's CTS was as likely 
as not aggravated by service.  Such an interpretation coupled 
with the MEB summary supports the award of entitlement to 
service connection for the claimed condition on the basis of 
aggravation.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted. 



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

